DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2020 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot due to the new grounds of rejection introduced in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varley (US 2018/0033064) in view of Giles et al. (US 2001/0050690; hereinafter "Giles").
Regarding claim 1, Varley discloses A computer-implemented method in an electronic device of modifying visual design templates ("An electronic image (for example, a corporate logo) is superimposed onto one or more product images," abstract), the method comprising: displaying, in a user interface of the electronic device, a plurality of visual design templates respectively comprising a plurality of content objects respectively including a plurality of initial visual objects (e.g. "displaying the product image," para. 4; see Fig. 11, where the product images/templates each include an initial logo; see also "Select image" step 548 of Fig. 5B, where "an image can be selected by the user," para. 162 which would teach displaying different images for selection, or "Picture from image library" step 544 which would teach displaying the different library images for selection); receiving, via the user interface, at least one keyword ("receiving … one or more keywords from a user device," para. 4); determining, by a processor, a set of replacement visual objects that match the at least one keyword ("search for one or more electronic images associated with the one or more keywords," para. 4); displaying, in the user interface, the set of replacement visual objects; receiving, via the user interface, a selection of a replacement visual object of the set of replacement visual objects ("transmitting, by the computer system, the search results associated with the one or more keywords to the user device; receiving, by the computer system, a user selection of the logo among the one or more electronic images from the search results," para. 4); updating, by the processor, the plurality of visual design templates, including for each of the plurality of visual design templates displayed in the user interface with the respective plurality of initial visual objects, replacing each visual object of the plurality of initial visual objects with the replacement visual object; and displaying, in the user interface, the plurality of visual design templates ("superimposing, by the computer system, the modified logo onto the product image to create a preview image," para. 4; see Fig. 13, where the product images/templates have each been updated to include the replacement logo; "the modified logo superimposed on each of the product images," para. 48).
wherein each of the plurality of initial visual objects is unique from a remainder of the plurality of initial visual objects, replacing the unique visual objects, or the plurality of visual design templates each having the unique initial visual object replaced with the replacement visual object.
In the same art of logo generation/selection, Giles teaches displaying a plurality of visual design templates comprising a plurality of initial visual objects, wherein each of the plurality of initial visual objects is unique from a remainder of the plurality of initial visual objects, replacing the unique visual objects, and the plurality of visual design templates each having the unique initial visual object replaced with the replacement visual object (e.g. Fig. 4 illustrates a plurality of unique initial visual objects 424, 444, 464, and 484 displayed with corresponding visual design templates 42, 44, 46, and 48, respectively; Fig. 9 illustrates each of the plurality of unique initial visual objects being replaced with a replacement visual object indicating the chosen text "Logo").
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Giles to Varley.  The motivation would have been to "quickly and automatically … allow a user to examine and review images" (Giles, para. 5).
Regarding claim 2, the combination of Varley and Giles renders obvious interfacing with a database containing available replacement visual objects to determine the set of replacement visual objects that is related to the at least one keyword ("The user can search for logo on a third-party website using an API by entering in keywords for the third-party website to search for, and the third-party website can return search results," Varley, para. 46; e.g. Giles, paras. 49-51).
Regarding claim 3, the combination of Varley and Giles renders obvious wherein for each of the plurality of visual design templates, replacing each unique initial visual object of the plurality of initial visual objects with the replacement visual object comprises: incorporating the replacement visual object in the visual design template (e.g. the "Change Your Logo" text of Varley, Fig. 13 illustrates that the initial logo can be changed to the replacement logo in the product images/templates; e.g. Giles, Fig. 9).
Regarding claim 4, the combination of Varley and Giles renders obvious wherein each of the plurality of visual design templates is embodied in a visual design specification, and wherein for each of the plurality of visual design templates, replacing each unique initial visual object of the plurality of initial visual objects with the replacement visual object comprises: interfacing with an application machine configured to perform: updating the visual design specification corresponding to the visual design template to replace a specification of each unique initial visual object with a specification of the replacement visual object, and saving the visual design specification that was updated ("the product customization and preview system can save the preview image to an internal database. The image can be sent to a third party entity, such as an image server system and/or a product server system," Varley, para. 89; "the product customization and preview system can create a vector print ready file and transmits the vector print ready file to the user access point system," Varley, para. 90; "The composite image may be saved," Giles, para. 93).
Regarding claim 5, the combination of Varley and Giles renders obvious wherein for each of the plurality of visual design templates, replacing each unique initial visual object of the plurality of initial visual objects with the replacement visual object comprises: interfacing with an application machine configured to perform: recoloring the replacement visual object, and replacing each unique initial visual object with the replacement visual object that was recolored ("The image modification command can comprise commands such as stretching the image, changing the color," Varley, para. 108; "changing a logo color," Giles, para. 73).
Regarding claim 6, the combination of Varley and Giles renders obvious recoloring the replacement visual object to a shade of a color of the initial visual object ("The yellow 
Regarding claim 7, the combination of Varley and Giles renders obvious determining, from a specification of each unique initial visual object included in a visual design specification, a plurality of colors of each unique initial visual object, mapping the plurality of colors of each unique initial visual object to different shades of color, and modifying a specification of each unique initial visual object to replace a plurality of color values corresponding to the plurality of colors with color values corresponding to the different shades of color that were mapped (e.g. "changing or filling a color or color scale," Varley, para. 54; "a canvas location on the front body of a bag can be modified differently with larger font and colors that blend with the body of the bag, whereas a canvas location on the strap of the bag which can be modified with a single bright color," Varley, para. 127; "the background color of the product can be considered when modifying the logo image. For example, for a purple handbag, a logo image with a yellow background can be considered fashionably distasteful because of the color between the yellow and the purple. The yellow background in the logo image can be removed. The yellow background can also be replaced by a different color," Varley, para. 131).
Regarding claims 8-14, they are rejected for the same reasons set forth in the rejections of claims 1-7, respectively.
Regarding claims 15, 16, and 17-20, they are rejected for the same reasons set forth in the rejections of claims 1, 2, and 4-7, respectively.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611